On this foreclosure in chancery of a land contract, in which the plaintiffs sought a decree for any deficiency arising on the sale, the court found the amount due thereon to be the sum of $45,516.60, and ordered a sale thereof by the circuit court commissioner of the county. Inserted in the decree was the following provision:
"Said commissioner shall accept no bid for said premises which shall be less than $45,516.60 and interest."
From this provision the plaintiffs have taken this appeal. They submitted evidence, that is not disputed, that the "actual present day value of the property" is not to exceed $30,000.
This provision was inserted in the decree pursuant to the power conferred upon the trial court by Act No. 229, Pub. Acts 1933, amending 3 Comp. Laws 1929, § 14366, by adding thereto the following:
"In any forfeiture, foreclosure or specific performance case in chancery based upon a mortgage or land contract the court may fix and determine the minimum price at which the real property covered by such mortgage or land contract may be sold at the sale under such forfeiture, foreclosure or specific performance proceedings."
Plaintiffs' counsel in their brief say that they "do not question the power of the court to establish an upset price in the decree." They claim that it should have been fixed "at the actual fair value of the property, rather than arbitrarily fixing it at the amount due and unpaid at the time of the sale," and insist that it should be so modified by this court.
The statute does not command the court to fix the price; it merely permits him to do so. The decree does not compel the plaintiffs to bid the amount so *Page 653 
fixed at the sale. When the sale is had, and any less sum bid, it will be the duty of the commissioner to so report to the court and, on petition therefor, the decree may in this respect be amended or changed if, in his opinion, it is just and equitable to do so. The statute provides no basis for fixing the minimum prices. The trial court stated that the amount so fixed by him was $11,000 less than the contract price; that "there is no sale for this property at the present time," and that "justice will be done in this case to all the parties if the upset price was fixed at the amount due, $45,000."
In view of the discretion which may be exercised by the trial court under the statute, we are unwilling to review it upon the record before us.
The appeal should be dismissed, with costs to appellees.